DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 11/3/2021.
Claims 2-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "every wash cycle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant must positively recite the dishmachine performs a plurality of wash cycles and whether the currently recited method is intended to be performed within said “every wash cycle”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noren (US 4,872,466 A) in view of Bigott (US 2006/0254619 A1).
Re claim 2, Noren discloses a method of washing dishes in a dishmachine (abstract, col. 8 lines 5-59) comprising: 
(a) spraying wash water (col. 8 line 14-19) through at least one wash arm (“wash arms”); 
(b) collecting the wash water (col. 8 lines 18-19) in a wash tank (“sump”);
 (c) draining a portion of the wash tank every wash cycle (col. 8 lines 20-42, 0.8 gallon of retained wash water…plus whatever drains from the wash water plumbing; see also abstract “portion of wash water is drained”); 
(d) spraying rinse water (col. 8 lines 42-59) having a temperature of 165-180°F (col. 3 lines 45-46 180 F) through at least one rinse arm (rinse arm 32); 
(e) collecting the rinse water (col. 8 lines  58-60 sump) in the wash tank; and 
(g) refilling the wash tank with water (col. 8 42-57 fresh water fill valve 55 opens….[t]he fill valve is then closed…amount of fresh rinse water added during this period…).
Noren does not explicitly disclose (f) draining the entire wash tank after completing a predetermined number of wash cycles.  However, Bigott discloses it is very well-known in the dishmachine art (abstract) to provide the step of (f) draining the entire wash tank after completing a predetermined number of wash cycles (¶ [0245]-[0248] counter that tracks the number of wash cycles….the tank water is replaced once the number of wash cycles equal the preset value; see also ¶ [0260] automatic drain).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Noren to further including draining the entire wash tank after completing a predetermined number of wash cycles, as suggested by Bigott, in order to avoid stagnate and dirty water and insufficient cleaning (Bigott ¶ [00244]).
Re claims 3-6, Noren discloses a commercial dishmachine (abstract); a controller (see figs. 4A-4B, col. 8 to col. 11 “The Control System”); does not include a heater (col. 7 line 50 “heater can be omitted”; see also MPEP 2144.04(II)(A) Omission of an Element, here omission of the heater is obvious if no heating is require and/or desirable, e.g. low temperature/energy-saving cleaning or high temperature source); a door-(col. 6 lines 35 door 15) or hood-style dishmachine.
Re claims 7-8, Regarding “wash water has a temperature of 150 to 165 F” and “120 to 140 F”, Noren further discloses a range of commercial water temperatures from 130 – 140 F and minimum of 180 F (col. 3 lines 38-47; col. 7 lines 47-48 and 50-57).   Bigott further discloses varied operation temperatures ranges within 65 to 180 F (¶ [0112], [0204], [0208]).  Further, the selection of ranges between the known operating temperatures, i.e. between 65 to above 180 F, is prima facie obvious to one of ordinary skill in the art, depending on the desired sanitization, cleanliness, temperature of water source and/or desired energy savings.  See MPEP 2144.05 Obviousness of Similar and Overlapping Ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711